Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,7,8,9,10,15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 2015/0304175 A1) in view of Rungta (US 2019/0278928 A1) in further view of Govindaraju (US 2019/0229983 A1).

As per claim 1, Maes teaches A system, comprising:
 a memory that stores computer executable components; (Maes [0053] The example methods of FIG. 4 can be implemented as machine-readable instructions that can be stored in a nontransitory computer readable medium, such as can be computer program product or other form of memory storage. The computer readable instructions corresponding to the method of FIG. 4 can also be accessed from memory and be executed by a processor).
a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 
a blueprint component that determines a plurality of abstract resource types for an abstract blueprint associated with a computing platform, wherein the a plurality of abstract resource types are indicative of information associated with one or more computing resources for the computing platform; (Maes Fig 4 and     [0007] An  infrastructure blueprint can be similarly specified to characterize infrastructure resources in the cloud in a manner that is segregated from the given application.  Each of the blueprints can include metadata that describes capabilities and requirements of the given application and the infrastructure. [0021]  A resource template in the infrastructure blueprint 130 could specify all the resources available to operate the given application in the cloud 140 over the course of its lifecycle. [0022] Provisioning of the application and infrastructure can be achieved by selecting the different blueprints (service and application) and combining them into the aggregate blueprint 160 with the application blueprint 120 configured to use the provisioned infrastructure resource instances specified by the infrastructure blueprint. [0027] Infrastructure capabilities of the cloud 140 can be determined via resource offerings and metadata associated with the cloud. For instance, a plurality of service providers supporting the cloud 140 can provide files that specify what types of resources they have available and metadata that describe properties of interest for the respective resource offerings and [0040] As examples, the existing cloud resources 320 may include such resources as an Infrastructure as a Service (SaaS) resource 320-1 (a resource that provides hosted equipment, such as servers, storage components and network components as a service); a Platform as a Service (PaaS) resource 320-2 (a resource that provides a hosted computing platform such as an operating system, hardware, storage, and so forth); a Software as a Service (SaaS) resource 320-3 (a resource that provides hosted applications as a service); a Database as a Service (DBaaS) resource 320-4 (a resource that provides a hosted database as a service); and so forth. [0054] FIG. 4 illustrates an example method 400 to facilitate lifecycle management of application and infrastructure via binding of service and application blueprints.  The method 400 includes generating an application blueprint to characterize a given application to enable lifecycle management of the given application on a cloud (e.g., via blueprint generator 110 of FIG. 1) at 410.  At 420, the method 400 includes generating an infrastructure blueprint to characterize cloud infrastructure resources on the cloud and enable lifecycle management of the cloud infrastructure resources (e.g., via blueprint generator 110 of FIG. 1).  At 430, the method 400 includes binding the application blueprint and the infrastructure blueprint, by the processor, to generate an aggregate blueprint based on the application blueprint and the infrastructure blueprint, the aggregate blueprint to enable the given application to utilize an instance of provisioned cloud resources specified by the infrastructure blueprint for lifecycle management )
Maes does not teach blueprint transformation component that transforms, based on transformation criteria, the plurality of abstract resource types for the abstract blueprint into one or more executable resources for an executable blueprint that is executable by an orchestration engine, wherein the one or more executable resources are translated into hardware and software requirements for the computing platform, and wherein the transformation criteria comprises a security criteria.
However, Rungta teaches blueprint transformation component that transforms, based on transformation criteria, the plurality of abstract resource types for the abstract blueprint into one or more executable resources for an executable blueprint that is executable by an orchestration engine, wherein the one or more executable resources are translated into hardware and software requirements for the computing platform, and wherein the transformation criteria comprises a risk level criterion. (Rungta [0047] A template creation API may enable the client to submit or program one or more templates 114 comprising virtual computing resource definitions and other parameters that the resource allocation system 120, and/or other systems of the computing resource service provider 199, use to allocate, configure, and deploy virtual computing resource instances into the virtual computing environment 100.  A template 114 may be a logical representation of a virtual resource that can be instantiated in the virtual computing environment 100.  A template 114 may conform to a template language that the corresponding systems are configured to interpret. [0050] A template transformation [blueprint transformation] API may enable the client to cause the transformation service 112 to transform an identified template 114 from its original form into an optimized form that causes the resource allocation system 120 and the security assessment system 106 to perform the security checks before provisioning or deploying, and optionally also while monitoring, a virtual resource instance.  An example transformation is described below with respect to FIG. 8 [0037] The resource allocation system 120 may include one or more services, implemented in software or hardware devices, for performing pertinent tasks.   [0024] In some cases, a transformation service may be utilized to modify the template so that the transformed template causes the resource allocation system to (1) determine that pre-deployment security checks should be performed on the virtual computing resources to be launched, (2) request that the provider's security assessment system perform the identified checks, and (3) wait for a result of the security assessment before provisioning and/or deploying the corresponding virtual computing resource instance(s) or denying deployment thereof [risk criterion].  In one embodiment, the transformed template may cause the resource allocation system to allocate resources to, and/or create, one or more virtual resource instances, as described further below [0114] A policy analyzer service 752 may receive a security policy and obtain one or more permission statements from the policy. The permission statements may each be associated with the granting or denying access to computing resource. The policy analyzer service 752 may convert permission statements into one or more constraints described using propositional logic)

The examiner does not find a definition for this “risk criterion”. Therefore, this term will be interpreted under broadest reasonable criteria to include analyzing a security policy and denying or accepting access to a resource as part of transformation of a template/blueprint as taught in Rungta. The examiner believes this linking of a security policy to access or denial of access to a resource is consistent with the broad nature of how this “risk criterion” is mentioned in the specification (see paragraphs 47, 59, 73 and 76 of the specification)

Maes and Rungta do not teach an estimated benefit criterion.
However, Govindaraju teaches an estimated benefit criterion (Govindaraju [0090] Each resource profile describes the computational resources of a particular class provided by a particular cloud-computing-provider cloud-computing facility or private data center. Each resource profile includes one or more items, each corresponding to a different type of computational resource. Resource profiles, like application blueprints, are encoded in JSON, XML, or another text-based document encoding language, in the described implementation. In a request for candidate resources, the provisioning engine provides, to a resource processor, specifications, constraints, and dependencies related to the computational-resource class handled by the resource processor to enable the resource processor to provide the provisioning engine with relevant resource candidates to facilitate determination of a cost-optimal mapping of application-blueprint-specified computational resources to computational resources allocated from cloud-computing-provider cloud-computing facilities and private data centers. The provisioning engine uses the optimal mapping to allocate the computational resources needed for execution of the application described in the application blueprint and [claim 11] determining whether the mapping complies with inter-computing-resource constraints and dependencies included in the application blueprint, mapping additional computational resources needed to interconnect computational resources in the mapping to candidate computational resources to generate a complete mapping, and determining a cost for the complete mapping; and selecting a lowest-cost complete mapping for provisioning the application)

The examiner does not find a definition for this “benefit”. Therefore, this term will be interpreted under broadest reasonable criteria to include calculation of cost and finding a cost-optimal solution as part of transformation of a template/blueprint as taught in Govindaraju. The examiner believes this cost-optimal approach (minimizing cost to get the most benefit) is consistent with the broad nature of how this “benefit criterion” is mentioned in the specification (see paragraphs 47, 59, 73 and 76 of the specification)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Govindaraju with the system of Maes and Rungta to consider benefit criterion. One having ordinary skill in the art would have been motivated to use Govindaraju into the system of Maes and Rungta and for the purpose of provisioning, installing, and configuring applications across cloud-computing providers (Govindaraju paragraph 01).

As per claim 2, Maes teaches the executable blueprint is indicative of a machine-readable representation of the one or more executable resources. (Maes [0053] The example methods of FIG. 4 can be implemented as machine-readable instructions that can be stored in a nontransitory computer readable medium, such as can be computer program product or other form of memory storage. The computer readable instructions corresponding to the method of FIG. 4 can also be accessed from memory and be executed by a processor).

As per claim 7, Rungta teaches the one or more executable resources comprises executable data for at least one of a virtual machine computing environment, a database computing environment, a backup service computing environment, and an operating system monitoring environment. (Rungta [0018] Additionally or alternatively, a client may create a security policy and associate the security policy with, for example, a particular end user, a group of end users, a particular virtual computing resource (e.g., a virtual machine instance), a particular type of virtual computing resource, a particular class of virtual computing resources, a computing network, traffic from a geographic area, and the like.).

           As per claim 8, Govindaraju teaches the blueprint component generates a plurality of abstract resource types for a hybrid cloud-based computing platform, a public cloud-based computing platform, or a private cloud-based computing platform. (Govindaraju [0036] FIG. 3 illustrates cloud computing.  In the recently developed cloud-computing paradigm, computing cycles and data-storage facilities are provided to organizations and individuals by cloud-computing providers.  In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers.  In FIG. 3, a system administrator for an organization, using a PC 302, accesses the organization's private cloud 304 through a local network 306 and private-cloud interface 308 and also accesses, through the Internet 310, a public cloud 312 through a public-cloud services interface 314.  The administrator can, in either the case of the private cloud 304 or public cloud 312, configure virtual computer systems and even entire virtual data centers and launch execution of application programs on the virtual computer systems and virtual data centers in order to carry out any of many different types of computational tasks.  As one example, a small organization may configure and run a virtual data center within a public cloud that executes web servers to provide an e-commerce interface through the public cloud to remote customers of the organization, such as a user viewing the organization's e-commerce web pages on a remote user system 316. [0088] FIG. 24E illustrates the provisioning process carried out by the automated application subsystem.  The provisioning process can be thought of as superimposing the two-dimensional matrix of specifications, constraints, and dependencies 2416, discussed above with reference to FIG. 24C, over the computational resources provided by those cloud-computing-provider cloud-computing facilities and private data centers, such as cloud-computing facility 2450, from which the automated application subsystem can allocate computational resources in order to provision, install, configure, and launch the application specified in the application blueprint from which the two-dimensional matrix 2416 was generated or the contents of which the two-dimensional matrix alternatively represents.  [0090] In a request for candidate resources, the provisioning engine provides, to a resource processor, specifications, constraints, and dependencies related to the computational-resource class handled by the resource processor to enable the resource processor to provide the provisioning engine with relevant resource candidates to facilitate determination of a cost-optimal mapping of application-blueprint-specified computational resources to computational resources allocated from cloud-computing-provider cloud-computing facilities and private data centers)

As per claim 9, Govindaraju teaches the blueprint transformation component transforms a plurality of abstract resource types for the abstract blueprint into one or more executable resources for the executable blueprint to facilitate improved performance for the computing platform. (Govindaraju [0036] FIG. 3 illustrates cloud computing.  In the recently developed cloud-computing paradigm, computing cycles and data-storage facilities are provided to organizations and individuals by cloud-computing providers.  In addition, larger organizations may elect to establish private cloud-computing facilities in addition to, or instead of, subscribing to computing services provided by public cloud-computing service providers.  In FIG. 3, a system administrator for an organization, using a PC 302, accesses the organization's private cloud 304 through a local network 306 and private-cloud interface 308 and also accesses, through the Internet 310, a public cloud 312 through a public-cloud services interface 314.  The administrator can, in either the case of the private cloud 304 or public cloud 312, configure virtual computer systems and even entire virtual data centers and launch execution of application programs on the virtual computer systems and virtual data centers in order to carry out any of many different types of computational tasks.  As one example, a small organization may configure and run a virtual data center within a public cloud that executes web servers to provide an e-commerce interface through the public cloud to remote customers of the organization, such as a user viewing the organization's e-commerce web pages on a remote user system 316. [0088] FIG. 24E illustrates the provisioning process carried out by the automated application subsystem.  The provisioning process can be thought of as superimposing the two-dimensional matrix of specifications, constraints, and dependencies 2416, discussed above with reference to FIG. 24C, over the computational resources provided by those cloud-computing-provider cloud-computing facilities and private data centers, such as cloud-computing facility 2450, from which the automated application subsystem can allocate computational resources in order to provision, install, configure, and launch the application specified in the application blueprint from which the two-dimensional matrix 2416 was generated or the contents of which the two-dimensional matrix alternatively represents.  [0090] In a request for candidate resources, the provisioning engine provides, to a resource processor, specifications, constraints, and dependencies related to the computational-resource class handled by the resource processor to enable the resource processor to provide the provisioning engine with relevant resource candidates to facilitate determination of a cost-optimal mapping of application-blueprint-specified computational resources to computational resources allocated from cloud-computing-provider cloud-computing facilities and private data centers).

As to claims 10 and 16, they are rejected based on the same reason as claim 1.
As to claim 15, it is rejected based on the same reason as claim 9.

Claims 3, 4, 5, 11, 12, 13, 14, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 2015/0304175 A1) in view of Rungta (US 2019/0278928 A1) in further view of Govindaraju (US 2019/0229983 A1) and Govindaraju2 (US 2015/0378703 A1).

As per claim 3, Maes and Rungta and Govindaraju do not teach the blueprint transformation component generates mapping data indicative of a mapping of the a plurality of abstract resource types to the one or more executable resources, and wherein the blueprint transformation component generates the executable blueprint based on the mapping data.
However,  Govindaraju2 teaches the blueprint transformation component generates mapping data indicative of a mapping of the a plurality of abstract resource types to the one or more executable resources, and wherein the blueprint transformation component generates the executable blueprint based on the mapping data (Govindaraju2 [claim 1] The service template being mapped to a plurality of services that are selectable during a runtime phase to implement the node in the cloud environment;  and during the runtime phase: binding a first one of the services to the node of the application blueprint based on the first one of the services being mapped to the service template and being selected during the runtime phase;  and generating an application deployment profile based on the binding of the first one of the services to the node).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Govindaraju2 with the system of Maes and Rungta to transform a blueprint. One having ordinary skill in the art would have been motivated to use Govindaraju2 into the system of Maes and Rungta and Govindaraju for the purpose of developing blueprints that can be flexibly configured once (e.g., one initial configuration) without fixedly binding the blueprint to particular services so that the blueprint can subsequently be used numerous times to deploy different instances application bayed on services selected at runtime (Govindaraju2 paragraph 16)

As per claim 4, Rungta teaches transformation criteria further comprises at least one of a compliance criteria, a cost criteria, or a geography criteria. (Rungta [0050] A template transformation [blueprint transformation] API may enable the client to cause the transformation service 112 to transform an identified template 114 from its original form into an optimized form that causes the resource allocation system 120 and the security assessment system 106 to perform the security checks before provisioning or deploying, and optionally also while monitoring, a virtual resource instance.  An example transformation is described below with respect to FIG. 8 and [0052] FIGS. 2A-D is directed to verifying the compliance (e.g., with security best practices) of access and control permissions for virtual resource instances launching and executing within a particular network-accessible services system 210 that executes within a virtual computing environment 200 and is associated with a particular user of the computing resource service provider 299.)

As per claim 5, Govindaraju teaches the blueprint transformation component generates the mapping data based on at least one of service level agreement data, software data, deployment environment data, cost data, security data, response time data, dependency data, deadline data, user data, historical data, performance data, risk level data, and estimated benefit data. (Govindaraju [0090] Each resource profile describes the computational resources of a particular class provided by a particular cloud-computing-provider cloud-computing facility or private data center. Each resource profile includes one or more items, each corresponding to a different type of computational resource. Resource profiles, like application blueprints, are encoded in JSON, XML, or another text-based document encoding language, in the described implementation. In a request for candidate resources, the provisioning engine provides, to a resource processor, specifications, constraints, and dependencies related to the computational-resource class handled by the resource processor to enable the resource processor to provide the provisioning engine with relevant resource candidates to facilitate determination of a cost-optimal mapping of application-blueprint-specified computational resources to computational resources allocated from cloud-computing-provider cloud-computing facilities and private data centers. The provisioning engine uses the optimal mapping to allocate the computational resources needed for execution of the application described in the application blueprint and [claim 11] determining whether the mapping complies with inter-computing-resource constraints and dependencies included in the application blueprint, mapping additional computational resources needed to interconnect computational resources in the mapping to candidate computational resources to generate a complete mapping, and determining a cost for the complete mapping; and selecting a lowest-cost complete mapping for provisioning the application)

As to claims 11, 12, 17 and 18, they are rejected based on the same reason as claim 3.

As to claims 13 and 19, they are rejected based on the same reason as claim 4.
As to claims 14 and 20, they are rejected based on the same reason as claim 5.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maes (US 2015/0304175 A1) in view of Rungta (US 2019/0278928 A1) in further view of Govindaraju (US 2019/0229983 A1) and Hassine (US 2014/0380308 A1)

As per claim 6, Maes and Rungta and Govindaraju do not teach the a plurality of abstract resource types comprises at least two of virtual machine data, database data, backup as a service data, and operating system monitoring data.
However, Hassine teaches the a plurality of abstract resource types comprises at least two of virtual machine data, database data, backup as a service data, and operating system monitoring data. (Hassine [0049] The example application blueprint generator 140 of the illustrated example determines logical template(s) that may be used to implement the selected VM 114 and/or services executing on the selected VM 114 as part of the application 102. The example application blueprint generator 140 of FIG. 1 populates the blueprint 126 with the selected template(s). The application blueprint generator 140 then determines customized properties based on the discovered configuration items of the VM 114 (e.g., configuration items stored in the application configuration database 144 by the VM analyzer 138) and applies the same and/or corresponding customized properties to the respective application components (e.g., logical templates) in the blueprint 126..)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hassine with the system of Maes and Rungta and Govindaraju to transform a blueprint. One having ordinary skill in the art would have been motivated to use Hassine into the system of Maes and Rungta and Govindaraju for the purpose of configuring for automation with cloud computing platforms that dynamically provision virtual computing resources (paragraph 03). 
                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140237550 A1 – discloses a computing environment having a model-driven, service-oriented architecture for creating collaborative threads to manage workloads, wherein the management threads may converge information for managing identities and access credentials, enforcing policies, providing compliance assurances, managing provisioned and requested services, and managing physical and virtual infrastructure resources. 
US 10355922 B1 – discloses an automated computing architecture configuration service for creating, updating, or otherwise providing computing architecture templates.  The automated computing architecture configuration service examines a set of computing specifications to correlate possible computing architecture configurations with the specifications, based on benchmarked performance results for existing computer architecture instances or possible instances.  The correlation may subsequently be utilized to provide the computing architecture templates or a service proposal based on one or more computing architecture templates.

US 20160162312 A1 – discloses a method for configuring and maintaining external monitoring of one or more instances of a virtual machine within a virtualized computing environment.  The method includes a computer processor monitoring a hypervisor.  The method further includes a computer processor identifying a first list, wherein the first list is comprised of one or more monitoring templates respectively associated with one or more virtual machine types, and maintaining a second list comprised plurality of provisioned instances of virtual machines, wherein the second list also includes a first information respectively associated with the plurality of provisioned instances of virtual machines.  The method further includes a computer processor compiling a third list and transmitting the third list to the monitoring system.  The method further includes a computer processor receiving the third list and in response, a computer processor executing one or more monitoring functions based, at least in part, on the third list.
US 20150378703 A1 – discloses configuring an application blueprint involve, during a design phase, binding a service template to a node of the application blueprint.  The application blueprint defines an application to be deployed in a cloud environment.  The service template is mapped to a plurality of services that are selectable during a runtime phase to implement the node in the cloud environment.  During the runtime phase, a first one of the services is bound to the node of the application blueprint based on the first one of the services being mapped to the service template and being selected during the runtime phase.  An application deployment profile is generated based on the binding of the first one of the services to the node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196